Ingraham, P. J. (concurring):
Section 197 of the Tax Law (Consol. Laws, chap. 60; Laws of 1909, chap. 62) expressly provides that the franchise tax shall be a lien upon and bind all the real and personal property of the corporation liable to pay the same from the time when it is payable until the same is paid in full. Under this provision a tax became a lien upon the corporation assets paramount to all prior undertakings. (New York Terminal Co. v. Gaus, 204 N. Y. 512.) Therefore, I think, when the property was acquired by Cornell it was subject to this tax when imposed and which became a lien upon the property of the railroad whether it remained in its possession or whether its title had been divested. The statute does not make the existence of the lien depend upon the continued ownership of the corporation taxed. The tax is based upon the gross earnings of the corporation during the period in which it exercised its franchise. The tax when imposed becomes a lien upon the property of the corporation until it is paid and which can be enforced against such property. But I can find no provision that makes either a purchaser or a receiver in possession of the property of the corporation exercising the franchise personally liable for the tax. Therefore, I agree with my brother Dowling that there is no obligation upon either of the defendants to pay the tax, and that judgment should be directed for the defendants.
Judgment directed for defendants, with costs. Order to be settled on notice.